      Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 1 of 11 PageID #: 1



                    UNTTED STATES DISTRTCI COT'RT FOR THE
                     SOUTHERN DISTRTCT OE. WEST VIRGINIA
                                   CEARLESTON


UNITED STATES OF AI*{ERICA,

                         Plaintiff   ,



                                         CIVIL   ACTION NO. 3:19-cv-00371


RE-AT PROPERTY S ITUATED AT
3 5 4 2 NORWOOD ROAD , III'NT INGTON ,
CABELL COUNTY, WEST VIRGINIA,
together with all improvenents
theleon and appurtenances thereto,'
$25,000 in U.S. Currency,' and
ONE   2017   CHEVROLET SILVERADO K15OO           LTZ   TRUCK

                         Defendants      .




                     VERIFIED COMPI.AINT OE' FOREEITURE

       Comes now     the United States of America, by Christopher             R


Arthur, Assistant United States Attorney for the Southern District
of West Virginia, and respectfull-y states as folfows:

                               NATURE OF THE ACTION


       1.    This is a civj-l- action in rem brought, pursuant to             18

U.S.C. 56 983(a) and 985, to enforce the provisions of 18 U.S.C
SS 981(a) (1) (A)   , 982, and 984, for the forfeiture of defendant real
and personal properties.

                                             1
    Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 2 of 11 PageID #: 2



                               DEEENDANTS    IN   REM

       2.   The defendant reaf property is situated at 3542 Norwood
Road, in the city of Huntington, Cabel1 County, West Virginia,
together wj,th al-f improvements thereon and appurtenances lhereto,
and being more     particularly described in that certain deed recorded
in the Office of the Clerk of the County Commission for                  Cabel-l-

County, west Virginia, in Deed Book 1,297 at pages                      511-512

(here j-nafter "real property"l.

       3.   The defendant real- property          is not in the custody of the
United States or any of its agents.
       4.   The defendant $25,000 in U.S. Currency ("Currency") and
defendant 2017 Chevrolet Sil,verado K1500 LTZ Truck,                         VIN

3GCUKSEJ3HG13 63   9   5 (hereinafter "vehicle"), are in the custody of
the United States Marshals Service for the Southern District of
West   Virginia.

                            iII'RISDICTIOI{ AND \IENI'E
       5.   This Court has jurisdiction over this matter by virtue
of 28 U.S.C.   SS      1345, 1355 and 18 U.S.C. S 981(h)       .


       6.   Venue is proper ln this district              pursuant to 28 U.S.C
S 1355(b) (1) because the acts or omissj-ons giving rise to the
forfeiture occurred in this district.


                                         2
    Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 3 of 11 PageID #: 3



     7.    Upon   the filing of this compl-aint, the United States will
seek the issuance of a warrant of arrest in rem from the Cl-erk of
this Court, pursuant to      Ruf   e   G   (3) (b)   (i) , Suppl-emental Ru]-es for
Admiralty or Maritime Claims and Asset Forfeiture Actions, for the
arrest of those assets.

                          BASIS FOR         FORE E   ITI'RE

     8.       The defendant reaf property is subject to forfeiture to
the United States as the real property was involved in one or                 more

transactions o.r attempted transact.ions in violation of 18 U.S.C.
SS 1956   or 1957, or are traceabfe to property involved in                   such

transactions and, therefore, is subject to forfeiture to the United
States pursuant to 18 U.S.C. SS 981(a) (1) (A) , 982(a) (1), and 984.
     9.       The defendant currency and defendant vehicl-e                   were

voluntariJ-y surrendered and are addressed in this complaint                    as

part of an agreement to resolve any dispute relating to the
forfeiture.




                                           3
   Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 4 of 11 PageID #: 4



     10. On Eebruary 21, 2018, a Grand Jury returned a               Second

Superseding Indictment (ECF No. L42; hereafter, "Indictment")
against defendant Windef Lester, and others, charging him with the
following offenses:

          Mail and wj-re fraud conspiracy in violation of 18 U.S.C
          S 1349 as set forth in Count 1;

          Arson conspiracy in violation of 18 U.S.C. S 844(m) as
          set forth in Count 2;
          Money launderj-ng conspiracy      in viol-ation of 18 U.S.C. S
          1956(h) as set forth in Count 3;

          Wire and mail fraud in violation of 18 U.S.C. S 1341 and
          1343, as set forth in Counts 4-16;

          Unlawful money transacti-on in violation of 18 U.S.C.            S
          19 57 and 2, as set forth in Count 18;


          Un 1aw    ful money   transaction in viol-ation of 18 U.S.C.     S
          19   57   and 2, as   set forth in Count 19;
          Mail fraud in violation of 18 U.S.C. S 1341, as set forth
          in Counts 20-24;
          Money Laundering to Promote Scheme        in violation of 18
          u.s. c. S 19s6 (a) (1) (A) (i), as set    forth in Count 26;
          Arson to Commit Mail Fraud in viol-ation of 18 U.S.C.            S
          844(h) (1) and 2. as set forth in Counl 27;

          Unlawful Monetary Transactj-on in viol-ation of 18 U.S.C
          S 1957 and 2, as set forth in Count 28;


                                       4
   Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 5 of 11 PageID #: 5




          Money Laundering to Conceal, in          violation of 18 U.S.C. S
          1956(a) (1) (B) (i and 21 , as set       forth in CounL 29;
          Unlawful Monetary Transaction in viol-ation of 18 U.S.C
          S 1957 and 2, as set forth in Count 31;

          Unfawful Monetary Transaction in violation of 18 U.S.C
          S 1957 and 2, as set forth in Count 32; and

                ul- Monetary Transactj-on in viofation of 18 U.S.C
          Unl-awf
          S 1957 and 2, as set forth in Count 33;
Second Superseding     Indictment,   ECE   No.   142.

     11. WfNDEL LESTER did as part of the conspiracy,           among   other
things, the following:
          Purcha sed   properties containing vacant or mostly vacant
          houses;

          Applied for and obtained insurance coverage for the
          properties with coverage limits well above the purcha s e
          price of the properties i
          Participated in staging and/or setting fires to the
          houses on the various properties, in order to fife fa.Ise
          and fraudufent insurance cfaims and co]lect the proceeds
          derived f rom the claims,'
          Participated in submitting false insurance claims and
          supporting documents for various categories of fosses
          that included fire damage to the burned houses and
          contents supposedly contained in them, additional- Iiving
          expenses, and post-fire clean-up costsi

          Madefalse and fraudu.Ient statements and representations
          about the cause and origin of the fires, and the amount

                                     5
      Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 6 of 11 PageID #: 6



               and extent of the damage caused by the fires in order to
               collect insurance proceeds;      and

           a   Received i-nsurance proceeds           from   the    fafse     and
               fraudulent insurance claims.
rd.
       12. The Indictment alleged Windel Lester and other
conspirators defrauded insurance companies of more than $789,000.
Id.    The Indictment also contained a Grand Jury        finding of probable
cause for forfeiture of a money judgment in the amount of at feast

$381,008.74 against Windel Lester pursuant to Counts 1, 4-16, and
20-24 (Wire and Mail          Eraud)   , $384,138.00 against Windel Lester
pursuant to Counts 3, L8, 1,9, 26, and 28-33, (Money Launder.ing)               ;

and the forfej-ture of the property against Windef Lester for Count
3 or 32 (Money Laundering)        .


       13. Erom August 14, 2018 through August 22, 20L8, the
District       Court conducted a trial.         At tria1,     the   Government

introduced exhibits and several prosecution witnesses testified.
On August      22, 2018, the Jury returned verdicts of guilt          (ECP No.

317) against Windel Lester on Counts 1-3, 5, 8, 10-13, 18, L9, 2L,
26, 28, 29, 37 and      33.




                                          6
    Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 7 of 11 PageID #: 7



        14. During the period of        December 2018   through January 2019,
the United States and counsel- for Windel Lester worked                     on

finalizing an agreed order addressing the forfeiture.
        15. In earl-y January, Windel Lester, by counsel, requested
additional time to resofve the forfeiture pursuant to an agreement.
        16. In exchange for the United States agreeing to extend the
deadline to resofve the forfeiture,          Windel Lester surrendered the
defendant currency and defendant vehicle on February 15, 20L9.
        17. Windel Lester died on April 2, 2019.
        f8.    The United States and the Estate     of Windel, Lester desire
to resolve the forfeiture matter by agreement.
        19. TitIe         18, United States Code, Sect.ion S 982 (a) (4)
provides, in pertinent part, that "the gross receipts of such an
offense" to include "any property, real or personal, tangib.Ie or
intangible, which is obtained, directly or indirectly, as a resul-t
of such offense" and, therefore, are subject to forfeiture to the
United States pursuant to 18 U.S.C. S 981(a) (1) (C) .
        20. For the reasons out]ined above, the defendant real
property      was     derived from proceeds from viol,ations of 18 U.S.C.   SS

1"956   or    1957,    therefore, are subject to forfeiture to the United
states pursuanr to 18 u.s.c. ss 981(a) (1) (A) , 982(a) (1), and         984.



                                         1
   Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 8 of 11 PageID #: 8



     21,. For the reasons outlined above, the defendant currency
and defendant vehicle are part of an Agreement with the Estate of
Windel Lester which wil-I be documented in a proposed agreed order.
     22. As part of the agreement, the United States wiff not
pursue any additional- assets as part of its forfeiture claims.
     WHEREEORE,   the United States prays that process of warrant in
rem be issued for the arrest of the defendant real- property,
defendant currency, and defendant vehicl-e,' that due notice be given
to aff parties to appear and show cause why the forfeiture           shou.l-d

not be decreed; that judgment be entered decl-aring that al-f of the
defendant propertj-es be forfeited         to the United States for
disposition according to .law; and that the United States be granted
such other relief as this Court may deem just and proper, together
with the costs and disbursements of this action.




                                    8
Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 9 of 11 PageID #: 9



                               Respectfully submitted,
                               MICHAEL   B.   STUART
                               United States Attorney

                         By:   s,/Christopher R. Arthur
                               CHRISTOPHER R. ARTHUR
                               Assistant United States Attorney
                               WV State Bar No. 9192
                               300 Virginia Street, East
                               Room 4000
                               Charleston, WV 25301
                               Telephone: 304-345-2200
                               Eax: 304-340-7851-
                               E-mail: chris.arthurGusdoj.gov




                                  9
   Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 10 of 11 PageID #: 10



                                                      VERIFICATION

STATE OE WEST VIRGINIA

COUNTY OF KANAWHA, TO-WIT:

     I   Seth A. Suruners, Postal Inspector with the United States
Postaf Inspection Service, decl-are under penalty of perjury                                   as

provided by 28 U.S.C. S 1746, the following:
     That the foregoing Complaj-nt for Forfeiture j-n rem is based
upon reports and information I have gathered and which have been
provided to me by various law enforcement personnel,, and that
everything contained there.in is true and correct to the best of                               my

knowledge and belief,                        except where stated to be upon information
and belief,        in which case f bel-ieve it to be true.
     Executed on May 9th, 20\9.


                                                                SETH      S   UMMERS




     Taken, subscribed and sworn to before me thls                                     QLd^y   ot
viay, 2019.

                                                                 otary   Pubf   ic


     My commission                expires             on



                 rcIARY R'8IIC OfTEIAI. SEA
                                                           10
                PAITEI.A SUE HUDSON
                    $edUbcMryhb
           It   Om"ssjur E4i'B Jdy      3f   ,   2@
          205   SUr,0.{IoRrE SCoIT DEP0I t$/ 2560
Case 3:19-cv-00371 Document 1 Filed 05/09/19 Page 11 of 11 PageID #: 11
                                                                                                                                                                                    3:19-cv-00371
                          Case 3:19-cv-00371 Document 1-1 Filed 05/09/19 Page 1 of 1 PageID #: 12
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            Real Property situated at 3542 Norwood Road Huntington, Cabell
United States of America                                                                                    County, WV; $25,000 in U.S. Currency; and 2017 Chevrolet Silverado
                                                                                                            K1500 LTZ Truck
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Cabell
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF        DEF                                          PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1        u 1      Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5      u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 U.S.C. 981(a)(1)(a), 982 and 984
VI. CAUSE OF ACTION Brief description of cause:
                                           forfeiture of money laundering proceeds
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION     DEMAND $                                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  USDC Judge David A. Faber                                                                  DOCKET NUMBER 1:17-cr-00095
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/09/2019                                                              /s/ Christopher R. Arthur
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
